





Exhibit 10-ww(i)








AT&T INC.


HUMAN RESOURCES COMMITTEE


November 20, 2008








RESOLVED, that Relocation Plan A and the special San Antonio Move Provisions, as
presented to this Committee, are hereby approved, and all actions previously
taken by management thereunder are hereby ratified;


RESOLVED FURTHER, that the Committee confirms the authority of the Senior
Executive Vice President-Human Resources to make further amendments to
Relocation Plan A and the San Antonio Move provisions, provided that no such
change shall affect an executive officer of AT&T Inc. unless approved by this
Committee or the Board of Directors.



 
 

--------------------------------------------------------------------------------

 

AT&T RELOCATION PLAN A
SAN ANTONIO GROUP MOVE PROVISIONS – 2008
 
HUMAN RESOUCE COMMITTEE MEETING – 11/20/2008
 


 
The following enhancements are made to AT&T Relocation Management Plan A in
conjunction with the relocation of Corporate Headquarters from San Antonio to
Dallas.  Plan A and the associated provisions are offered to all management
employees that are being relocated as a result of the Headquarters move to
Dallas, regardless of level or destination.  This plan will remain in effect
until all employees officially slated to transfer as part of the Headquarters
relocation are successfully moved.
 
*
The Lump Sum Allowance afforded employees relocating under Plan A is increased
by $5,000 and grossed up at company expense.  This element is designed to assist
in covering key expenses while moving to Dallas and is based on marital status,
number of dependents and distance moved.  This enhancement is not offered to Mr.
Stephenson or any of his direct reports.

 
*
Plan A contains the verbiage “Exposure to the market for a reasonable period of
time is defined as up to one hundred twenty (120) days; however, the Company
reserves the right to adjust this period of time without notice.”  Plan A is
enhanced to include a 180 day period of time for exposure to the market.

 
*
Plan A requires employees to market 90 days of their 120 day Guaranteed Buyout
Offer (GBO) period.  In an effort to allow employees to rapidly relocate at the
request of the company, the mandatory marketing is reduced to 30 days and this
time period begins when employee puts their home on the market rather than at
the beginning of the GBO period.

 
*
Plan A includes a home sale bonus incentive of 2% of sales price with a $15,000
cap.  Plan A is enhanced to increase the home sale bonus to 3% of sales price
with no cap.  The Home Sale Bonus is taxable compensation subject to applicable
Federal, state and local income tax withholding as well as Social Security and
Medicare tax withholding.

 
*
Plan A allows employees to sell their home at 95% of the GBO and receive the
additional 5% as part of their Amended Value Sale.  To assist employees in
marketing of their homes strategically, the plan is enhanced to allow employees
to sell their home at 90% of the GBO and receive the additional 10% as part of
their Amended Value Sale.

 
 
*
Plan A excludes properties exceeding 5 acres from the Home Sale provisions of
the plan, including the GBO.  Plan A is enhanced to allow homes on 10 acres or
less to qualify for Home Sale.

 
 
*
At the direction of AT&T, appraisers are instructed to remove any impact of the
AT&T move as part of their valuation process.

 
 
*
Plan A bases the GBO on the average of two appraisals.  The plan is enhanced to
base the GBO on the highest appraisal only.

 
 
*
Plan A allows employees to appeal their appraised values to the two appraisers
in writing and submit any factual information they deem appropriate.  For the
Group Move, this appeals process is supplemented with a special internal review
process whereby AT&T employees on the Appeals Committee review the information
and make adjustments as appropriate.

 


 
 

--------------------------------------------------------------------------------

 
AT&T Relocation Plan A – Lump Sum and Miscellaneous Move Allowance Calculation
 
 
Calculation of Lump Sum
 
The Lump Sum is calculated amount intended to be used for house hunting trips
and interim living expenses.  The amount is based upon the number of family
members and assumed costs of house hunting.  For moves relating to the Dallas
relocation, each employee, except executive officers, receives an additional
$5000.
 
Homeowners are given:
 
·  
10 days of House Hunting Expenses

·  
44 days of Interim Living Expenses

·  
2 House Hunting trips per employee (4 trips if spouse/partner moving)

·  
4 Interim Living trips (employee only)

·  
$500 (less than 400 miles) or $1000 (more than 400 miles) Day of Move expenses.



 
Renters are given:
 
·  
5 days of House Hunting Expenses

·  
22 days of Interim Living Expenses

·  
1 House Hunting trips per employee (2 trips if spouse/partner moving)

·  
2 Interim Living trips (employee only)

·  
$500 (less than 400 miles) or $1000 (more than 400 miles) Day of Move expenses.



 
House Hunting and Interim Living expenses are calculated by multiplying the
number of days by $86 for lodging, $35 for meals per family member 10 and older
($15 for younger family members).
 
Trips are valued by using airfares determined quarterly by Third Party
Relocation Company for all relocating employees based on actual mileage to
destination.  If distance is 250 miles or less, the value is determined by using
IRS mileage allowance.
 
The lump sum is then grossed up for income taxes.
 
Miscellaneous Move Allowance
 
The allowance is provided to cover certain moving expenses not included under
the other provisions of the Plan.  The allowance is calculated by taking 7% of
the employee’s base salary.  It is not grossed up.
 

 